SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is made as of the 6th day of
December, 2011, by MEDYTOX SOLUTIONS, INC., a Nevada corporation with a
principal place of business at 400 S. Australian Ave., Suite 800, West Palm
Beach, Florida 33401 (“Borrower”), MEDYTOX MEDICAL MANAGEMENT SOLUTIONS CORP. a
Florida corporation with a principal place of business at 400 S. Australian
Ave., Suite 800, West Palm Beach, Florida 33401 (“Medytox Medical”) and MEDYTOX
INSTITUTE OF LABORATORY MEDICINE, INC., a Florida corporation with a principal
place of business at 400 S. Australian Ave., Suite 800, West Palm Beach, Florida
33401 (“Medytox Laboratory”), (each a “Subsidiary” and collectively, the
“Subsidiaries”),  in favor of VALLEY VIEW DRIVE ASSOCIATES, LLC, a New Jersey
limited liability company with a principal place of business at c/o Mr. Robert
Mendolia, 215 Valley View Drive, Franklin Lakes, New Jersey 07417 (“Secured
Party”).  Borrower and Subsidiaries shall hereafter individually and
collectively be referred to as “Debtor”.

W I T N E S S E T H:

WHEREAS, Secured Party has made certain loans to Borrower in the aggregate
amount of One Million and 00/100 ($1,000,000.00) Dollars (the “Loans”), which
loans are evidenced by (i) a Promissory Note, dated December 6, 2011, made by
Borrower in favor of Secured Party in the original principal amount of
$500,000.00, and a Convertible Promissory Note, dated December 6, 2011, made by
Borrower in favor of Secured Party in the original principal amount of
$500,000.00 (collectively, the “Notes”);

WHEREAS, to secure Borrower’s obligations under the Notes, Borrower has agreed
to grant to Secured Party a lien on certain of its assets;

WHEREAS, the Subsidiaries are wholly-owned subsidiaries of Borrower and will
receive a benefit from Lender’s making of the Loans to Borrower; and

WHEREAS, to further secure Borrower’s obligations under the Notes, each
Subsidiary has agreed to grant to Secured Party a lien on certain of its assets.

NOW, THEREFORE, in consideration of the premises and for other good
consideration, the receipt and adequacy of which is hereby acknowledged by the
parties, Debtor hereby agrees with Secured Party for the benefit of Secured
Party as follows:

SECTION 1.     Grant of Security.  As security for the fulfillment by (x)
Borrower of all of Borrower’s obligations under the Notes, and (y) Debtor of all
of Debtor’s obligations under this Agreement (the “Obligations”), Debtor hereby
assigns and pledges to Secured Party, and hereby grants to Secured Party a
security interest in, and lien upon, all of Debtor’s right, title,

____________________________________________________________________

and interest in and to the Accounts Receivable of Debtor, and the Proceeds
thereof, each as defined and more particularly set forth on Exhibit “A” attached
hereto (the “Collateral”).

SECTION 2.     Debtor Remains Liable.  Anything herein to the contrary
notwithstanding, (a) Debtor shall remain solely liable under any contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Secured Party of any of the
rights hereunder shall not release Debtor from any of its duties or obligations
under any contracts and agreements included in the Collateral, and (c) Secured
Party shall not have any obligation or liability under any contracts and
agreements included in the Collateral by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of Debtor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

SECTION 3.     Representations and Warranties.  Each Debtor represents and
warrants as to itself as follows:

(a)           Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and has never changed,
altered, amended and/or modified its state of organization, whether through or
as a result of any merger, acquisition, consolidation or otherwise.

(b)           Medytox Medical is a corporation duly organized, validly existing
and in good standing under the laws of the State of Florida and has never
changed, altered, amended and/or modified its state of organization, whether
through or as a result of any merger, acquisition, consolidation or otherwise.

(c)           Medytox Laboratory is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida and has
never changed, altered, amended and/or modified its state of organization,
whether through or as a result of any merger, acquisition, consolidation or
otherwise.

(d)           Borrower’s chief executive office and the office where Borrower
keeps its records concerning the Accounts Receivable (as hereinafter defined) is
located at 400 S. Australian Ave., Suite 800, West Palm Beach, Florida 33401.

(e)           Medytox Medical’s chief executive office and the office where
Medytox Medical keeps its records concerning the Accounts Receivable (as
hereinafter defined) is located at 400 S. Australian Ave., Suite 800, West Palm
Beach, Florida 33401.

(f)            Medytox Laboratory’s chief executive office and the office where
Medytox Laboratory keeps its records concerning the Accounts Receivable (as
hereinafter defined) is located at 400 S. Australian Ave., Suite 800, West Palm
Beach, Florida 33401.

2

________________________________________________________________

 

(g)           The organizational identification number of Debtor is
NV20051517354, and the employer identification number of Debtor is 37-164-6893.

(h)           The organizational identification number of Medytox Medical is
P11000058880.

(i)             The organizational identification number of Medytox Laboratory
is P11000067382.

(j)             Debtor owns the Collateral free and clear of any lien, security
interest, charge or encumbrance except for the security interest created by this
Agreement, and is granting Secured Party a  security interest in the
Collateral.  Secured Party acknowledges and agrees that Debtor may hereinafter
agree to engage in accounts receivable financing for Debtor’s business and, that
if required under the terms of any such financing agreement, may grant a
security interest in such Debtor’s accounts receivable that will be senior to
and have first priority over any security interest of Secured Party.

(k)           No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body, or any other person
or entity (including any other creditor), is required either (i) for the grant
by Debtor of the security interests created hereby or for the execution,
delivery or performance of this Agreement by Debtor, or (ii) for the perfection
by Secured Party of its security interest in, or the exercise by Secured Party
of its rights and remedies hereunder with respect to, the Collateral.  This
Agreement has been duly authorized by all corporate action.  This Agreement is
the valid and binding obligation of Debtor enforceable in accordance with its
terms.  This Agreement does not conflict with or violate any agreement or other
obligation to which Debtor is subject.

(l)             Debtor covenants and agrees to give written notice to Secured
Party in the event that it, at any time after the date hereof, whether as a
result of any merger, acquisition, consolidation or otherwise:

(i)                Changes its exact full name;

(ii)             Changes its state of organization;

(iii)           Changes its type of organization;

(iv)           Uses, establishes, or otherwise does business under any trade
name, alternate or fictitious name or any other name;

3

________________________________________________________________

 

(v)              Changes its chief executive office or the office at which
Debtor keeps its records concerning the Accounts Receivable; and/or

(vi)           Changes its employer identification number and/or its
organization identification number;

which notice, in any such event, shall be given not less than thirty (30) days
prior to such change taking place or such trade name, alternate or fictitious
name or other name being used.

SECTION 4.     Performance by Secured Party. If Debtor fails to perform any of
its promises in this Agreement, Secured Party may do so, at the sole cost and
expense of Debtor.

SECTION 5.     Default. Secured Party may declare Debtor to be in default upon
the occurrence of any of the following events (an “Event of Default”):

(a)           the occurrence of an Event of Default under either or both of the
Notes or any document executed and delivered in connection therewith;

(b)           any Debtor fails to perform any of its Obligations contained in
this Agreement; or

(c)           if any statement made by any Debtor in connection with the
Obligations proves to be false or misleading in any material respect.

SECTION 6.     Remedies.  Upon the occurrence of an Event of Default, Secured
Party shall have the following remedies:

(a)           To proceed immediately to realize upon the Collateral, without the
need to institute suit, make demand, exhaust its remedies or otherwise proceed
to enforce its rights;

(b)           To declare the entire amount of unpaid principal, accrued and
unpaid interest and other money due under this Agreement and the Notes
immediately due and payable;

(c)           To file an action seeking a judgment on this Agreement, and upon
the filing of a complaint, Secured Party shall be entitled to the appointment of
a receiver for the profits of Debtor without the necessity of proving either
inadequacy of the security or insolvency of Debtor, and Debtor and each such
person waive such proof and consent to the appointment of a receiver; and

4

________________________________________________________________

 

(d)           To pursue all of Secured Party’s rights and remedies under the
Uniform Commercial Code of the State of Florida in respect of the Collateral,
including but not limited to the strict foreclosure rights of Article 9 of the
Uniform Commercial Code.  Debtor hereby expressly waives any right of redemption
which may exist with respect to the Collateral.  In connection with Secured
Party’s exercise of the rights and remedies under Article 9 of the Uniform
Commercial Code of Florida, Debtor hereby agrees that five (5) days notice of
sale is commercially reasonable notice.  All remedies provided in this
Agreement, the Notes and any and all documents entered into in connection
herewith or therewith, shall be cumulative and concurrent, and shall be in
addition to any other rights or remedies now or hereafter provided by law or in
equity.  No delay, failure or omission by any holder of this Agreement in
respect of any default by Debtor, to exercise any right or remedy shall
constitute a waiver of the right to exercise the right or remedy upon such
default or any subsequent default.

SECTION 7.     Power of Attorney.  Upon the occurrence and during the
continuance of an Event of Default, Debtor hereby irrevocably designates and
appoints Secured Party (and all persons designated by Secured Party) as Debtor’s
true and lawful attorney-in-fact, and authorizes Secured Party, in Debtor’s or
Secured Party’s name, at any time an Event of Default has occurred to:  (i)
demand payment on Accounts Receivable, (ii) enforce payment of Accounts
Receivable by legal proceedings or otherwise, (iii) exercise all of Debtor’s
rights and remedies to collect any Account Receivable, (iv) sell or assign any
Account Receivable upon such terms, for such amount and at such time or times as
Secured Party deems advisable, (v) settle, adjust, compromise, extend or renew
an Account Receivable, (vi) discharge and release any Account Receivable, (vii)
prepare, file and sign Debtor’s name on any proof of claim in bankruptcy or
other similar document against an account debtor, (viii) notify the post office
authorities to change the address for delivery of Debtor’s mail to an address
designated by Secured Party, and open and dispose of all mail addressed to
Debtor, (ix) do all acts and things which are necessary, in Secured Party’s
determination, to fulfill Debtor’s obligations under this Agreement and the
Notes, (x) take control in any manner of any item of payment or proceeds
thereof, (xi) have access to any lockbox or postal box into which Debtor’s mail
is deposited, (xii) endorse Debtor’s name upon any items of payment or proceeds
thereof and deposit the same in the Secured Party’s account for application to
the Obligations, (xiii) endorse Debtor’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Account
Receivable or any goods pertaining thereto, (xiv) sign Debtor’s name on any
verification of Accounts Receivable and notices thereof to account debtors, and
(xv) to file any UCC financing statements or amendments thereto with respect to
the Collateral.  Debtor hereby releases Secured Party and its respective
managers, officers, employees, designees and other representatives from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
Secured Party’s own gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction.

5

________________________________________________________________

 

SECTION 8.     Payments Due upon Default.  If Secured Party declares that Debtor
is in default of any obligation to pay money to Secured Party, Secured Party may
immediately proceed in the enforcement of this Agreement, and Debtor will also
be responsible for the payment of all expenses incurred by Secured Party in
enforcing this Agreement and enforcing the Obligations, including, without
limitation, legal fees and expenses.

SECTION 9.     Financing Statements and Further Assurances.

(a)           Debtor agrees that at any time and from time to time, at its own
cost and expense, Debtor will promptly complete, execute, deliver and file, as
applicable, all further instruments and documents, including without limitation
certificates of title, and take all further action that may be reasonably
necessary or desirable, or that Secured Party may reasonably request in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable Secured Party to exercise and enforce its rights and
remedies hereunder with respect to the Collateral.

(b)           Debtor hereby specifically and irrevocably authorizes Secured
Party at any time and from time to time, to file in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that (a)
identify the Collateral; and (b) contain any other information required by part
5 of Article 9 of the Uniform Commercial Code for a filing office’s acceptance
of any financing statement or amendment, including, without limitation, where
Debtor is an organization, the type of organization of Debtor and any
organizational identification number issued to Debtor.  Debtor hereby covenants
and agrees to furnish any such information to Secured Party immediately upon
request therefor.

SECTION 10.                        Amendments; Waivers; etc. No amendment or
waiver of any provision of this Agreement nor consent to any departure by Debtor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Secured Party, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. 
This Agreement (including the recitals) constitutes the entire agreement of the
parties with regard to its subject matter.

SECTION 11.                        Notice.  All notices and other communications
required or permitted to be given hereunder shall be in writing, and, shall be
provided in accordance with the provision of notices under the Notes.

SECTION 12.                        Continuing Security Interest; Termination. 
This Agreement shall create a security interest in the Collateral (except as
otherwise provided herein) and shall (i) remain in full force and effect for so
long as the Obligations exist, (ii) be binding upon Debtor, its successors and
assigns, and (iii) inure, together with the rights and remedies of Secured
Party, to the benefit of Secured Party and its successors and assigns.  Upon
termination, Secured Party will, at Debtor’s sole cost and expense, execute and
deliver to Debtor such documents as Debtor shall reasonably request to evidence
such termination.

6

________________________________________________________________

 

SECTION 13.                        Governing Law; Terms.  This Agreement shall
be governed by and construed in accordance with the laws of the State of
Florida.  Debtor and Secured Party each hereby submit itself for the sole
purpose of this Agreement and any controversy arising hereunder to the exclusive
jurisdiction of the state and federal courts of Palm Beach County, Florida, and
waive any objection (on the grounds of lack of jurisdiction or forum non
conveniens, or otherwise) to the exercise of such jurisdiction over it by such
Court.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  Unless otherwise defined herein,
terms used in Article 9 of the UCC are used herein as therein defined.

SECTION 14.                        Waiver of Jury Trial.  IN ANY ENFORCEMENT OF
THIS AGREEMENT OR ANY MATTERS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT,
DEBTOR AND BY ACCEPTING THIS AGREEMENT, SECURED PARTY, WAIVE ANY RIGHT TO TRIAL
BY JURY.

7

________________________________________________________________

 

IN WITNESS WHEREOF, Debtor has caused this Agreement to be duly executed and
delivered as of the date first above written.

 

DEBTOR:

MEDYTOX SOLUTIONS, INC.



By:/s/ William G. Forhan
William G. Forhan, CEO 



 

MEDYTOX MEDICAL MANAGEMENT SOLUTIONS CORP.

 

By:/s/ Seamus Lagan
Seamus Lagan, President 
   

 

MEDYTOX INSTITUTE OF LABORATORY MEDICINE, INC.

 

By:/s/ Seamus Lagan
Seamus Lagan, President 



8

________________________________________________________________

 

EXHIBIT A

Collateral

“Account Receivable” or “Accounts Receivable” shall mean, in addition to the
definition thereof contained in the UCC (as defined herein), any and all
accounts, contract rights, claims, causes of action, awards, judgments and
recoveries of any of the foregoing, chattel paper, instruments, negotiable
documents, general intangibles and other obligations of any kind, together with
any property evidencing or relating to such rights, including, without
limitation, all books, records, invoices, magnetic tapes, processing software,
processing contracts (such as contracts for computer time and services), now or
hereafter existing, arising out of or in connection with the business of Debtor.

“Proceeds” shall mean, in addition to the definition thereof contained in the
UCC, all proceeds of the Accounts Receivable.

“UCC”or “Uniform Commercial Code” means the Uniform Commercial Code, as adopted
in the State of Florida.  To the extent that the definition of any category or
type of collateral is modified by an amendment, modification and/or revision to
the Uniform Commercial Code, such amended, modified and/or revised definition
will apply to this Agreement, and any and all documents executed in connection
herewith will automatically as of the effective date of such amendment,
modification and/or revision be deemed so amended, modified or revised.

 

________________________________________________________________

 